          Case 1:19-cv-11917-PGG-DCF Document 31
                                              28 Filed 12/11/20
                                                       12/10/20 Page 1 of 4




                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                      DIVISION OF APPEALS & OPINIONS
ATTORNEY GENERAL                                                               CRIMINAL APPEALS & FEDERAL HABEAS BUREAU



   VIA ECF

                                                                                    December 10, 2020
                                                                            The request for sealing is granted.
   Hon. Debra C. Freeman                                                    The Clerk of Court is directed to mail
   United States Magistrate Judge                                           a copy of this Order to Petitioner.
   United States District Court for the
   Southern District of New York
   United States Courthouse
   500 Pearl Street
   New York, NY 10007
                                                                                             Dated: 12/11/2020
                                               Re:      Giardala v. Bell,
                                                        1:19-cv-11917-PGG-DCF

   Your Honor:

         I am the Assistant Attorney General representing the respondent
   in the above-referenced habeas corpus matter. Respondent hereby moves
   pursuant to Fed.R.Civ.P. 5.2(d), to file under seal the State Court Record
   and state-court transcripts to be filed in this case by respondent on
   December 14, 2020.

         Petitioner filed a pro se petition for a writ of habeas corpus
   pursuant to 28 U.S.C. § 2254, in which he alleges that he is in state
   custody in violation of his federal constitutional rights. The petition
   arises from petitioner's conviction in 2016 in New York County Supreme
   Court of, among other crimes, Rape in the First Degree.


     28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-8229 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                    WWW.AG.NY.GOV
     Case 1:19-cv-11917-PGG-DCF Document 31
                                         28 Filed 12/11/20
                                                  12/10/20 Page 2 of 4




      Under New York Civil Rights Law § 50-b, the “identity of any victim
of a sex offense . . . shall be confidential,” and as such, “[n]o report, paper,
picture, photograph, court file or other documents, in the custody or
possession of any public officer or employee, which identifies such a
victim shall be made available for public inspection.” N.Y. Civil Rights
Law § 50-b. On direct appeal in the Appellate Division, First
Department, the People requested that in order to protect the identity of
the victim pursuant to Civil Rights Law § 50-b, the state filings in this
case be kept "confidential" and "not be made available for public
inspection."

      On December 14, 2020, respondent intends to file with this Court
an answer and memorandum of law opposing the petition, along with a
copy of the State Court Record and all relevant state-court transcripts.
Respondent seeks to continue to protect the victim's identity in this case
by refraining from mentioning the victim’s name in respondent's answer
and memorandum of law. The victim’s name, however, appears hundreds
of times throughout the State Court Record, including in the briefs and
exhibits submitted in state court, as well as in the relevant transcripts of
proceedings. As such, redaction of the victim’s name in the state-court
documents is not a reasonable option, especially given that the support
staff of the Office of the Attorney General is largely working from home
at this time.

      Accordingly, in order to fulfill its responsibility to protect the
privacy of the victim, respondent respectfully requests an order,
pursuant to Fed.R.Civ.P. 5.2(d), directing that the State Court Record
and state-court transcripts to be submitted by respondent on December
14, 2020, be filed under seal.

     I have not contacted petitioner concerning this request as he is
proceeding pro se and is incarcerated.

                                           Respectfully,


                                            /s/ Paul B. Lyons
                                           Paul B. Lyons (PL 5036)


                                       2
Case 1:19-cv-11917-PGG-DCF Document 31
                                    28 Filed 12/11/20
                                             12/10/20 Page 3 of 4




                                   Assistant Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Paul.Lyons@ag.ny.gov
                                   (212) 416-8229




                               3
    Case 1:19-cv-11917-PGG-DCF Document 31
                                        28 Filed 12/11/20
                                                 12/10/20 Page 4 of 4




                    DECLARATION OF SERVICE

     PAUL B. LYONS, pursuant to 28 U.S.C. § 1746, declares under

penalty of perjury as follows: that on December 10, 2020, he mailed the

attached letter motion to petitioner via the United States Postal Service

to the following address:

          Joseph Giardala
          DIN No. 16A3668
          Clinton Correctional Facility
          P.O. Box 2001
          Dannemora, NY 12929

I declare under penalty of perjury that the foregoing is true and correct.

Executed on December 10, 2020.


                                    /s/ Paul B. Lyons
                                  PAUL B. LYONS (PL 5036)
                                  Assistant Attorney General
                                  28 Liberty Street
                                  New York, NY 10005
                                  (212) 416-8229
                                  Paul.Lyons@ag.ny.gov




                                    4
